Citation Nr: 1029077	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for mycosis fungoides 
(claimed as skin cancer).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from February 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied service 
connection for mycosis fungoides and diabetes mellitus.  The 
Veteran requested a Board hearing but cancelled this request in 
February 2009.  

In May 2009, the Board remanded this case so that a VA 
examination could be provided addressing the etiology of the 
disabilities on appeal.  The directives of the remand were 
substantially complied with.

In a June 10, 2010 letter, the Appeals Management Center sent the 
Veteran's representative, Texas Veterans Commission, a copy of 
the most recent decision regarding the claim on appeal and 
provided the representative 30 days to submit any additional 
arguments.  However, the representative did not respond.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran 
does not have diabetes mellitus type II.

2.  The preponderance of the evidence shows that the Veteran's 
mycosis fungoides is not related to his service, including his 
exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are 
not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for service connection for mycosis fungoides are 
not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2005.  The RO provided the appellant with notice 
of the criteria for assigning disability ratings and effective 
dates in March 2006, subsequent to the initial adjudication.  
While the 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case dated from 
April 2007 to June 2010, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  The April 2005 
letter also specifically notified the Veteran that certain 
diseases were presumptively related to exposure to herbicides 
from serving in Vietnam. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records, and VA examination reports.  A July 2009 VA examination 
report notes ongoing treatment for the skin through June 2009, 
which is not reflected in the claims file.  However, the record 
as it stands is sufficient to decide the claim.  Specifically, 
the July 2009 VA examiner addressed these records, noting that it 
reflects ongoing treatment for the skin condition, which has 
already been previously established.  Thus, at most this new 
information is considered cumulative of information already of 
record.  There is no indication in the record of any other 
outstanding evidence.  

The Veteran was afforded VA examinations in July 2009 addressing 
the etiology of the disabilities on appeal. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues on 
appeal. See Massey v. Brown, 7 Vet. App. 204 (1994).  The VA 
examination reports are thorough and supported by the record.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for mycosis fungoides 
(claimed as skin cancer) and diabetes mellitus type II, as a 
result of exposure to Agent Orange in Vietnam.  Service personnel 
records show he served in Vietnam from December 17, 1966 to 
December 16, 1967.
	
In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); 38 C.F.R. § 3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be service-
connected, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease consistent 
with chloracne; type II diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes) Hodgkin's disease; multiple 
myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; PCT; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit has held 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), does not preclude a claimant from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to herbicide 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus, type II

The service treatment records are negative for any findings of 
diabetes.  However, since the Veteran had service in Vietnam, any 
post-service diagnosis of diabetes mellitus, type II will be 
presumptively related to his exposure to herbicides in service in 
the absence of any affirmative evidence to the contrary.  See 38 
C.F.R. §§ 3.307(d), 3.309(e).  Thus, the determinative issue is 
whether the Veteran has a post-service diagnosis of diabetes 
mellitus, type II.

An April 2005 VA medical record notes that the Veteran had 
diabetes mellitus type II but there are no clinical findings 
confirming this diagnosis.  A previous January 2005 VA medical 
record notes that the Veteran had been told at work that he was 
borderline diabetic but it was noted by the VA nurse that all 
glucose readings within the last four years, with the exception 
of one of 112, were within range.  
 
As the record was unclear on whether or not the Veteran had a 
post-service diagnosis of diabetes mellitus, a medical 
examination was provided to resolve this matter.

A July 2009 VA examination report shows that the claims file was 
reviewed.  The examiner noted that the Veteran was diagnosed with 
diabetes when he presented with chest pain in 2005 but that 
diabetes was not found in the Veteran's list of diagnoses or 
problems in the VA medical files.  The Veteran's last HgbA1C done 
in April 2008 was 5.7 with glucose of 90 in 2008.  The examiner 
found that the laboratory data was more suggested of 
hyperglycemia than diabetes after a two-hour glucose tolerance 
test.  The examiner further noted that there was no documented 
evidence found in the claims file or VA treatment records of 
having a confirmed diagnosis of diabetes mellitus, type II.  
After conducting clinical studies, the examiner found that the 
glucose tolerance test, HgbA1C, microalbumin, and basic metabolic 
profile were more compatible with a diagnois of hyperglycemia.

The most probative evidence of record shows that the Veteran does 
not have diabetes mellitus, type II.  While a 2005 record notes a 
diagnosis of diabetes, there were no clinical studies provided to 
support this diagnosis.  On the other hand, the July 2009 VA 
examiner reviewed the claims file and provided a full laboratory 
work-up on the Veteran to determine that there were no current 
clinical findings that supported a diagnosis of diabetes 
mellitus.  The July 2009 VA examination report is of greater 
probative value in light of the physician having conducted 
clinical studies.  

The Veteran's diagnosis of hyperglycemia is not, in and of 
itself, a disease or disability for which service connection can 
be granted.  Hyperglycemia is defined as an abnormally increased 
content of glucose in the blood.  See Dorland's Illustrated 
Medical Dictionary, 28th edition, 794.  This does not show any 
disabling pathology to warrant being considered a disease or 
disability for compensation purposes.

Although the record shows evidence of in-service exposure to 
herbicides, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

While the Veteran genuinely believes that he has diabetes 
mellitus as a result of his exposure to herbicides in service, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as a diagnosis of diabetes mellitus, type II and his views are of 
no probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by the medical professional who performed 
laboratory studies on the Veteran and determined that he did not 
have diabetes mellitus type II.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for diabetes mellitus, type II; there is no 
doubt to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Mycosis fungoides

The service treatment records note a finding of folliculitis in 
the right groin area in August 1966.  This was prior to the 
Veteran's service in Vietnam (from December 17, 1966 to December 
16, 1967).

After service, private treatment records show the Veteran was 
seen in the emergency room with a diagnosis of cellulitis in July 
1999.  An October 1999 VA outpatient treatment record notes that 
the Veteran had a skin lesion of unclear etiology on the right 
knee.  The Veteran stated that he had lesions on his body since 
many months that healed with antifungal cream but were present in 
unusual areas such as the right knee and abdomen.  A January 2001 
VA outpatient treatment record notes complaints of spots on the 
legs and that he had been having lesions for about 15 years, 
which came and went.  This occurred on the chest, back, arms, 
legs, buttocks, and never on the face.  The rash itched when it 
first appeared then went away in about three weeks recurring in a 
different area.  A January 2002 VA dermatology record shows the 
Veteran had circular, thin, slightly scaly, hypopigmented plagues 
on the bilateral proximal arms, buttocks, and right inner thigh.  
He was diagnosed with mycosis fungoides stage I in February 2002.  

A May 2005 VA examination report shows the Veteran had cutaneous 
T-cell lymphoma of unknown etiology with no evidence for chronic 
lymphocytic lymphoma, a B-cell type, Hodgkin's, or non-Hodgkin's 
lymphoma.  The Veteran stated on the May 2005 VA examination 
report that he began having skin lesions about six months after 
his separation from military service.  

He received treatment with improvement but experienced a 
recurrence in 2007.

While there is no positive association between exposure to 
herbicides and the Veteran's mycosis fungoides, this does not 
preclude the Veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

A medical opinion was provided in July 2009 to determine whether 
the Veteran's current diagnosis of mycosis fungoides is related 
to his exposure to herbicides in Vietnam or the finding in August 
1966 of folliculitis in the right groin area.

The July 2009 VA examiner noted that he had reviewed the claims 
file.  The examiner noted that the Veteran had a diagnosis of 
mycosis fungoides, a known cutaneous T-cell lymphoma.  This 
disease first manifested in the skin but there could be a 
neoplastic involvement of the entire lymphoreticular system; and 
internal organs could become involved in later course of the 
disease.  The condition usually occurred in males between 50 and 
70 years of age and the etiology in some patients had been 
previously noted as a form of Human T-cell leukemia lymphoma 
virus, often preceding a diagnosis from months to years and being 
mistaken for psoriasis.  Lesions were similar to what the Veteran 
had manifested and consisted of brown, oval-annular, and randomly 
distributed lesions.  The Veteran presented that day with no 
active eruptions after having his last flare-up in 2008.  He 
stated that he thought the skin problems started in about 1989.  
The examiner noted that the mycosis fungoides flare-ups had been 
multiple and started in February 2002 and continued through to 
present time; his last treatments ended in June 2009.  
 
After physically examining the Veteran, the examiner found that 
the condition was less likely than not related to herbicide 
exposure from a review of the literature, or the finding of 
folliculitis in the right groin area noted in service.

This is the only medical opinion addressing the etiology of the 
Veteran's mycosis fungoides.  

The medical evidence in this case is against the Veteran's claim.  
The Veteran had a skin lesion noted in service prior to his 
service in Vietnam, where he was presumably exposed to 
herbicides, but the medical evidence is otherwise negative for 
any findings of skin lesions in service.  The first medical 
findings of any problems in the skin after service are in 1999, 
which is 32 years after service.  Additionally, there is no 
medical evidence of continuity of symptomatology of a skin 
disability from service or during the 32 years before any 
symptoms were shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The Veteran genuinely believes that his mycosis fungoides was 
incurred in service.  He is competent to state that he noticed 
skin lesions.  However, the Veteran has presented conflicting 
dates for the start of these lesions.  Specifically, on a May 
2005 VA examination, he stated that the lesions started within 
six months after service.  However, on the previous January 2001 
VA treatment report, he recalled lesions starting 15 years prior 
(which would have been in 1986); and on the July 2009 VA 
examination report, he recalled that he first noticed the lesions 
in 1989, which would have been approximately 20 years after 
service.  As he has presented inconsistencies on when the skin 
lesions started, his factual recitation as to his symptomatology 
is unreliable and not credible.  Moreover, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of a diagnosis of mycosis fungoides and his views are of 
no probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
examined the Veteran and provided a rationale for why the current 
diagnosis was not related to the Veteran's service, in 
particular, that the medical literature did not support any 
relationship between herbicide exposure and mycosis fungoides.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for mycosis fungoides; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus, type II 
is denied.

Entitlement to service connection for mycosis fungoides (claimed 
as skin cancer) is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


